Title: From Alexander Hamilton to John Heth, 20 September 1799
From: Hamilton, Alexander
To: Heth, John


          
            Sir,
            New York Sepr. 20th. 1799
          
          I have to acknowledge the receipt of your letter of the seventeenth of this month—
          With Considern I am, Sir &c: &
          
            There is no immediate call for your services, and I have therefore no objection to the furlough which you desire—The time however is will probably be too long, and I have to request that you will report yourself to me every month—you will then receive orders according to circumstances—
          
        